LATTIMORE, J.
Conviction for possessing intoxicating liquor; punishment, one year in the penitentiary.
There are no bills of exception in the record. It appears from the facts that officers searched appellant’s room and found there two gallons of whisky. Under the express terms of our statute, this made against appellant a prima facie case of possession of *1117intoxicating liquor ior purposes of sale, he haying in possession more than a quart of such liquor. The only testimony introduced on behalf of appellant was that of several
people, who testified that he bore a good reputation. The jury seem to have responded to this by giving appellant the lowest penalty.
No error appearing, the judgment will be affirmed.